Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1, 3-9, 11-17 and 21 are pending.


	Response to Arguments
2.	Applicant’s arguments filed on 08/09/2022 with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9,12-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LE FLOCH (US. Pub. No. 2015/0319456; hereinafter as LE) in view of LEVINE, Bruce(WO 03/020167 A2; Pub. March 13, 2003; hereinafter as Bruce).
LE teaches a method for encoding a matrix of sub-aperture images obtained from data acquired by a plenoptic camera([abstract]- a method for encoding a plenoptic image comprising a plurality of micro lens images, each micro lens image formed by an associated micro lens, the plenoptic image being associated with acquisition parameters of a plenoptic acquisition system with which the plenoptic image has been obtained, the method comprising decomposing the plenoptic image into a plurality of sub-aperture images), wherein said method comprises: obtaining at least one reference image view from a combination of sub-aperture images from said matrix of sub-aperture images([para 0078;0084;0086]- the sub-aperture image (e.g. sub-aperture image 2) is encoded with reference to another sub-aperture image (e.g. sub-aperture image 1). When encoding a video, this also enables the current frame to be encoded by using a temporal prediction in addition to the spatial prediction. The sub-aperture images can also be encoded by using several reference sub-aperture frames. An example of encoding using a multi-reference scheme is illustrated: sub aperture images 4 and 5 are used for the compression of the sub-aperture image 6); encoding sub-aperture images based on said at least one reference image view([para 0092]- temporal compression (sub-aperture image 2 is encoded with respect to sub-aperture image 1; sub-aperture image 9 is encoded with respect to sub-aperture image 8) and inter-layer compression (sub-aperture image 4 is encoded with reference to sub-aperture image 1, sub-aperture image 7 is encoded with reference to sub-aperture image 4); replacing one of said sub-aperture images in said matrix of sub-aperture images by said at least one reference image view([see in Fig. 4 and para 0078]- This plenoptic image can be a still plenoptic image or one image from a plenoptic video. From this plenoptic image, sub-aperture images are extracted at step 501, according to a process as described with reference to FIG. 4).
However, LE does not explicitly disclose wherein said combination corresponds to an averaging of all the sub-aperture images comprised in said matrix; 
In an analogous art, Bruce teaches wherein said combination corresponds to an averaging of all the sub-aperture images comprised in said matrix([pg. 40; para 4]- The reference image data may be based upon: the collection of image data (over time) for given image 2515i; a collection of image data for a plurality of sub-apertures, for example, comprising the average sub-aperture image (wherein each pixel in the average sub-aperture image represents the average intensity value for that pixel over of all of the sub-aperture image data)) .Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bruce to the modified system of Le ophthalmic instruments that are used to examine or treat the eye, including ophthalmic examination instruments such as phoropters and autorefractors that measure and characterize the surface aberrations of the human eye in order to prescribe compensation for such aberrations via lenses, such as glasses or contact lens, or via surgical procedure such as laser refractive surgery, in addition to ophthalmic imaging instruments such as fundus cameras, corneal topographers, retinal topographers, corneal imaging devices, and retinal imaging devices, that capture images of the eye[LE, abstract].
Claim 2(canceled).
Regarding Claims 4, LE teaches wherein said encoding is compliant with HEVC encoding techniques or H.264 encoding techniques ([para 0081]-HEVC or MV-HEVC (for “High Efficiency Video Coding” and “Multi-view High Efficiency Video Coding”) can be used. Any other predictive scheme may also be used for encoding the nine sub-aperture images).
Regarding claim 5, LE teaches generating metadata comprising at least one of information data related to said combination or a position of said at least one reference image view in an encoded stream([see in Fig. 4]-in fig. 4 illustrates position of the reference images).
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 6 have been met in method claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in method claim 1.
Claim 10(canceled).
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.Hence; all limitations for claim 13 have been met in method claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Claims 18-20(canceled).
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 4.



Allowable Subject Matter

Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the method of claim 1, wherein said obtaining comprises determining several reference image views by using an invertible mixing matrix for combining sub-aperture images from said matrix, and wherein said encoding uses said several reference image views.

	
	

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	PARK et al., US 2012/0176381 A1, discloses method for representing depth image-based 3-dimensional (3D) objects.
2.	BOISSON et. al., US 2018/0316935 A1, discloses method for encoding a plenoptic image divided into blocks.
3.	THOREAU et al., US. 2018/0278955 A1, discloses method for reducing the coding artefact of at least one pixel of a view (170) belonging to a matrix of views 
(17) obtained from light-field data associated with a scene.
4.	LE FLOCH, US 2016/0241855 A1; discloses encoding of light field images and/or videos, in particular the encoding of plenoptic images and/or videos.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487